Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 1 of 15 a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wD TAM
2 A
AO 241 Se Dy “Dri 6
(Rev. 01/15) CO, “2 4
Wo, O°
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF CA 2. “SY
HABEAS CORPUS BY A PERSON IN STATE CUSTODY On A
Bo "a |™
United States District Court District; Massachusetts Bt,
tA
Name (under which you were convicted): Docket or Case No.:
Timothy Smith
Place of Confinement : MCI Concord Prisoner No.:
P.O. Box 9106, Concord, Ma. 01742 W111165
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
Timothy Smith v. Sheila Creaton Kelly
The Attorney General of the Stateof: Massachusetts
PETITION
1, (a) Name and location of court that entered the judgment of conviction you are challenging:
Suffolk Superior Court
Three Pemberton Square
Boston, Ma. 02108
(b) Criminal docket or case number (if you know): 2017 - 199
2. (a) Date of the judgment of conviction (if you know): 4-13-17
(b) Date of sentencing: 4-17-17
3. Length of sentence: 7-8 years £ |
4, In this case, were you convicted on more than one count or of more than one crime? OF Yes #3) No
5. Identify all crimes of which you were convicted and sentenced in this case:
I was convicted of kidnapping, G.L.c. 265 § 26
6. (a) What was your plea? (Check one)
8 @ Not guilty gq @) Nolo contendere (no contest)

ao @ Guilty oO (4) Insanity plea
Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 2 of 15
AO 241 Page 3
(Rev. 01/15)
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

 

I plead not guilty to charges of Rape, Kidnapping and
Strangulation.

 

 

me

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
## Jury © Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
## Yes O No
8. Did you appeal from the judgment of conviction?
4 Yes O No
9. If you did appeal, answer the following:

(a) Name of court: Massachusetts Appeals Court
(b) Docket or case number (if you know): 2019 -P- 0792

 

(c) Result: Judgment Affirmed
(d) Date of result (if you know): 3-10-20

 

(e) Citation to the case (if you know):

 

(f) Grounds raised: That the trial judge erred in refusing to give

 

the requested jury instruction on self-defense and that the trial
judge abused her discretion by denying Smith's Motion For A

New Trial.

 

 

 

(g) Did you seek further review by a higher state court? ®#Yes OG No

If yes, answer the following:

 

 

(1) Name of court: Supreme Judicial Court of Massachusetts
(2) Docket or case number (if you know): 2019 -P- 0792
(3) Result: Further Appellate Review Denied

 

 

(4) Date of result (if you know):

 
Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 3 of 15

AO 241 Page 4
(Rev. 01/15)

(5) Citation to the case (if you know):

 

(6) Grounds raised: Can self-defense apply to restraint

 

kidnapping and did the failure to give self-defense
instruction deprive Smith of his only defense?

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? Oo Yes # No
If yes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? O Yes ## No

11. If your answer to Question 10 was "Yes," give the following information:
(a) (1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 
Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 4 of 15

AO 241 Page 5
(Rev. 01/15)

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing Gf you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing Gif you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 
AO 241
(Rev. 01/15)

12.

Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 5 of 15

Page 6

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Ol Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: O Yes O No
(2) Second petition: O Yes Oo No
(3) Third petition: O Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUNDONE: ‘The trial judge violated Smith's due process rights when
she refused to instruct the jury on self-defense.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

Please see attached "Statement of Facts"

 

 

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 
Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 6 of 15

AO 241 Page 7
(Rev. 01/15)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? ## Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
#8 Yes O No
(2) Lf your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Motion for a New Trial

 

Name and location of the court where the motion or petition was filed: Suffolk Superior

 

Court, 3 Pemberton Square, Boston, Ma. 02108
Docket or case number (ifyouknow): Suffolk Superior 2017-199

 

 

Date of the court's decision: February 19,2019

Result (attach a copy of the court's opinion or order, if available):

 

 

DENIED - Opinion Attached,

 

 

(3) Did you receive a hearing on your motion or petition? HF Yes OG No
(4) Did you appeal from the denial of your motion or petition? itt Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? ## Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

~

Name and location of the court where the appeal was filed:

 

Massachusetts Appeals Court

 

Docket or case number (ifyouknow): Appeals Ct. #2019-P-0792
Date of the court's decision: March 10,2020

 

Result (attach a copy of the court's opinion or order, if available):

Judgment AFFIRMED - Opinion Attached

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 
Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 7 of 15

AO 241 Page 8
(Rev. 01/15)

~

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: Motion for Reconsideration of Appeals

Ct. Decision, Motion for Further Appellate Review.

 

GROUND TWo: The trial judge abused her discretion when she denied
Smith's Motion for a New Trial - Based on nonexistant Law.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

Please See attached "Statement of Facts"

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? tt Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
OC Yes ## No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 
AO 241
(Rev. 01/15)

¥

Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 8 of 15

 

 

 

Page 9
Result (attach a copy of the court's opinion or order, if available):
(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? HE Yes Ol No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? #3 Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed: Massachusetts Appeals Court

 

3--Pemberton Sq., Boston, Ma. 01208
Docket or case number (if you know): Appeals Court # 2019-P-07 92
Date of the court's decision: March 10,2020

 

 

Result (attach a copy of the court's opinion or order, if available): rder De

a New Trial AFFIRMED - Opinion Attached

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did npt raise this issue:

 

 

 

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Two: Motion for Reconsideration of
Appeals Court Decision, Motion for Further Appellate Review
filed in the SJC

GROUND THREE: Due process was violated by the Appeals Court by

 

their "UNREASONABLE" application of well established law

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

Please se attached "Statement of Facts"

 

 

 

 
Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 9 of 15

AO 241 Page 10
(Rev. 01/15)

(b) If you did not exhaust your state remedies on Ground Three, explainwhy: There was a Motion for

 

Reconsideration filed as well as a Motion for Further Appellate Review
in the Appeals Ct. and SJC respectively

 

 

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes ff No

(2) If you did not raise this issue in your direct appeal, explain why: This issue presented with

 

the Appeals Court Decision

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
CO Yes #3 No
(2) If your answer to Question (d){1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OO Yes C1 No
(6) If your answer to Question (d)}(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 
AO 241
(Rev, 01/15)

Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 10 of 15

Page 11

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Three: There was a Motion for Recon-
sideration filed in the Appeals Gourt and a Motion for Further
Appellate Review filed in the SJC - Both DENIED

GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c)

(d)

Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 
Case 1:20-cv-11916 Document 1 Filed 10/23/20 Page 11 of 15

AO 241 Page 12
{Rev. 01/15)

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? Yes 0 No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OF Yes CO No
(6) If your answer to Question (d)(4) is “Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 
AQ 241
(Rev. 01/15)

13.

14.

15.

Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 12 of 15

Page 13

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? ## Yes O No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? Ifso, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes ##No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? Oo Yes #F No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

 
AO 241
(Rev. 01/15)

16.

17.

18.

Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 13 of 15
Page 14
Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(a) At preliminary hearing; Micheal L. Tumposky, Stanley D. Helinski and

 

Vivianne E. Jeruchim

(b) At arraignment and pleas Micheal L. Tumposki

 

 

 

 

 

 

 

(c) At trial: Vivianne E. Jeruchim as "Standby Counsel"
(d) At sentencing: Vivianne E. Jeruchim

(e) On appeal: James P. McKenna

(f) In any post-conviction proceeding: Pro~-Se

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

James P. McKenna

 

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes ## No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes O No
TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

 

 

 

 
AO 241
(Rev. 01/15)

Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 14 of 15

Page 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

(1)

A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(BB) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

“_
Case 1:20-cv-11916 Document1 Filed 10/23/20 Page 15 of 15

AO 241 Page 16
(Rev. 01/15)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: Reverse Conviction and Order a

 

New Trial. Any other and further relief this court deems appropriate.

 

 

or any other relief to which petitioner may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on / Y RSF ODO (month, date, year).

Executed (signed) on fOSfis/ 72> (date).

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 
